THE THIRTEENTH COURT OF APPEALS

                                   13-17-00071-CR


                                    Jacob Layton
                                          v.
                                  The State of Texas


                                   On appeal from the
                     105th District Court of Kleberg County, Texas
                           Trial Cause No. 13-CRF-0097-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 23, 2017